Order entered August 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00473-CV

   TIMOTHY JOHN WHALEN AND THE WHALEN LAW FIRM, PLLC, Appellants

                                                V.

                         CHARLES WILLIAM JOHNSON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04182

                                            ORDER
       Two motions are before the Court: (1) Appellee’s second motion to extend time to file his

brief, and (2) Appellants’ motion to deny appellee’s second motion to extend time. Appellee

seeks a second extension in order to supplement the partial reporter’s record.

       We GRANT appellee’s second motion to extend time to file brief and ORDER

appellee’s brief be filed no later than September 12, 2016. TEX. R. APP. P. 34.6(b)(3),(c)(2).

       We DENY appellants’ motion to deny appellee’s motion.



                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE